Exhibit 10.1

 

CENTERPOINT PROPERTIES TRUST 2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE PLAN

 

SHARE OPTION AGREEMENT

 

THIS SHARE OPTION AGREEMENT (the “Agreement”) is dated as of March 2, 2004
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Paul Ahern (the “Optionee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the 2003 Plan.  The purpose of this Agreement is to establish a
written agreement evidencing an option granted in accordance with the terms of
the 2003 Plan.  In this Agreement, “shares” means the Company’s Common Shares or
other securities resulting from an adjustment under Sections 1.5 and 6.2 of the
2003 Plan.

 

The parties agree as follows:

 

1.             Grant of Option.  The Company hereby grants to the Optionee an
option (the “Option”) to purchase 61,413 shares under the terms and conditions
hereof.

 

2.             Term.  The Option becomes exercisable and terminates in
accordance with the schedule set forth in Section 5 hereof; provided, however,
that in the event employment of the Optionee with the Company or a Subsidiary
terminates for any reason, the Option shall terminate in accordance with the
provisions of Section 2.6 of the 2003 Plan.

 

3.             Price.  The price of each share purchased by exercise of the
Option is $$79.00.

 

4.             Partial Exercise.  The Option, to the extent exercisable under
this agreement and the 2003 Plan, may be exercised in whole or in part provided
that the Option may not be exercised for less than 100 shares in any single
transaction unless such exercise pertains to the entire number of shares then
covered by the Option.

 

5.             Exercise Period.

 

(a)   Except as otherwise provided in the 2003 Plan or in this Agreement, the
Option shall become exercisable as follows:

 

Time Period

 

Exercisable

Prior to the first anniversary of the date of this Agreement

 

None

After the first anniversary of the date of this Agreement

 

One Fifth

After the second anniversary of the date of this Agreement

 

Two Fifths

After the third anniversary of the date of this Agreement

 

Three Fifths

After the fourth anniversary of the date of this Agreement

 

Four fifths

After the fifth anniversary of the date of this Agreement

 

All

 

--------------------------------------------------------------------------------


 

(b)           If it has not previously terminated pursuant to the terms of the
2003 Plan or this Agreement, the Option shall terminate at the close of business
on the day before the tenth anniversary of the date of this Agreement.

 

6.             Method of Exercise.  The Option shall be exercised by written
notice by Optionee to the Company specifying the number of shares that such
person elects to purchase, accompanied by full payment, in cash or current
funds, for such shares.

 

7.             ISO Treatment.  It is intended that the Option shall qualify as
an “incentive share option” as described in Section 422 of the Internal Revenue
Code of 1986, as amended within the limitations outlined in Section 2.5 of the
2003 Plan.

 

8.             Rights of the Shareholder.  No person, estate, or other entity
will have the rights of a shareholder with respect to shares subject to the
Option until a certificate or certificates for these shares have been delivered
to the person exercising the Option.

 

9.             Rights of the Company.  This Agreement does not affect the
Company’s right to take any corporate action, including its right to
recapitalize, reorganize or consolidate, issue bonds, notes or shares, including
preferred stock or options therefore, to dissolve or liquidate, or to sell or
transfer any part of its assets or business.

 

10.          Taxes.  The Company may pay or withhold the amount of any tax
attributable to any shares deliverable under this Agreement, and the Company may
defer making delivery until it is indemnified to its satisfaction for that tax.

 

11.          Compliance with Laws.  The option is exercisable, and shares can be
delivered under this Agreement, only in compliance with all applicable federal
and state laws and regulations, including without limitation state and federal
securities laws, and the rules of all stock exchanges on which the shares are
listed at any time.  The option may not be exercised and shares may not be
issued under this Agreement until the Company has obtained the consent or
approval of every regulatory body, federal or state, having jurisdiction over
such matters as the Committee deems advisable.  Each person or estate that
acquired the right to exercise an Option by bequest or inheritance may be
required by the Committee to furnish reasonable evidence of ownership of the
Option as a condition to the exercise of the Option.  In addition, the Committee
may require such consents and releases of taxing authorities as the Committee
deems advisable.

 

12.          Share Legends.  Any certificate issued to evidence shares issued
under the Option shall bear such legends and statements as the committee deems
advisable to assure compliance with all federal and state laws and regulations.

 

13.          No Right of Employment.  Nothing in this Agreement shall confer any
right on an employee to continue in the employ of the Company or shall interfere
in any way with the right of the Company to terminate such employee’s employment
at any time.

 

2

--------------------------------------------------------------------------------


 

14.          Amendment of Option.  The Company may alter, amend, or terminate
the Option only with the Optionee’s consent, except for adjustments expressly
provided by this Agreement or the 2003 Plan.

 

15.          Miscellaneous.  This Agreement is subject to and controlled by the
2003 Plan.  Any inconsistency between this Agreement and said 2003 Plan shall be
controlled by the 2003 Plan.  This Agreement is the final, complete, and
exclusive expression of the understanding between the parties and supersedes any
prior or contemporaneous agreement or representation, oral or written, between
them.  Modification of this Agreement or waiver of a condition herein must be
written and signed by the party to be bound.  In the event that any paragraph or
provision of this Agreement shall be held to be illegal or unenforceable, such
paragraph or provision shall be severed from the Agreement and the entire
Agreement shall not fail on account thereof, but shall otherwise remain in full
force and effect.

 

16.          Notices.  All notices and other communications required or
permitted under this Agreement shall be written, and shall be either delivered
personally or sent by registered or certified first-class mail, postage prepaid
and return receipt requested, or by telex or telecopier, addressed as follows: 
if to the Company, to the Company’s principal office, and if to the Optionee or
his successor, to the address last furnished by such person to the Company. 
Each such notice and communication delivered personally shall be deemed to have
been given when delivered.  Each such notice and communication given by mail
shall be deemed to have been given when it is deposited in the United States
mail in the manner specified herein, and each such notice and communication
given by telex or telecopier shall be deemed to have been given when it is so
transmitted and the appropriate answer back is received.  A party may change its
address for the purpose hereof by giving notice in accordance with the
provisions of this Section 16.

 

IN WITNESS WHEREOF, each of the Optionee and the Company have executed this
Agreement as of the date first written above.

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

 

Rockford O. Kottka

 

 

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

 

 

Paul Ahern

 

3

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST 2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE PLAN

 

SHARE OPTION AGREEMENT

 

THIS SHARE OPTION AGREEMENT (the “Agreement”) is dated as of March 2, 2004
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Paul S. Fisher (the “Optionee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the 2003 Plan.  The purpose of this Agreement is to establish a
written agreement evidencing an option granted in accordance with the terms of
the 2003 Plan.  In this Agreement, “shares” means the Company’s Common Shares or
other securities resulting from an adjustment under Sections 1.5 and 6.2 of the
2003 Plan.

 

The parties agree as follows:

 

1.             Grant of Option.  The Company hereby grants to the Optionee an
option (the “Option”) to purchase 65,025 shares under the terms and conditions
hereof.

 

2.             Term.  The Option becomes exercisable and terminates in
accordance with the schedule set forth in Section 5 hereof; provided, however,
that in the event employment of the Optionee with the Company or a Subsidiary
terminates for any reason, the Option shall terminate in accordance with the
provisions of Section 2.6 of the 2003 Plan.

 

3.             Price.  The price of each share purchased by exercise of the
Option is $$79.00.

 

4.             Partial Exercise.  The Option, to the extent exercisable under
this agreement and the 2003 Plan, may be exercised in whole or in part provided
that the Option may not be exercised for less than 100 shares in any single
transaction unless such exercise pertains to the entire number of shares then
covered by the Option.

 

5.             Exercise Period.

 

(a)   Except as otherwise provided in the 2003 Plan or in this Agreement, the
Option shall become exercisable as follows:

 

Time Period

 

Exercisable

Prior to the first anniversary of the date of this Agreement

 

None

After the first anniversary of the date of this Agreement

 

One Fifth

After the second anniversary of the date of this Agreement

 

Two Fifths

After the third anniversary of the date of this Agreement

 

Three Fifths

After the fourth anniversary of the date of this Agreement

 

Four fifths

After the fifth anniversary of the date of this Agreement

 

All

 

--------------------------------------------------------------------------------


 

(b)           If it has not previously terminated pursuant to the terms of the
2003 Plan or this Agreement, the Option shall terminate at the close of business
on the day before the tenth anniversary of the date of this Agreement.

 

6.             Method of Exercise.  The Option shall be exercised by written
notice by Optionee to the Company specifying the number of shares that such
person elects to purchase, accompanied by full payment, in cash or current
funds, for such shares.

 

7.             ISO Treatment.  It is intended that the Option shall qualify as
an “incentive share option” as described in Section 422 of the Internal Revenue
Code of 1986, as amended within the limitations outlined in Section 2.5 of the
2003 Plan.

 

8.             Rights of the Shareholder.  No person, estate, or other entity
will have the rights of a shareholder with respect to shares subject to the
Option until a certificate or certificates for these shares have been delivered
to the person exercising the Option.

 

9.             Rights of the Company.  This Agreement does not affect the
Company’s right to take any corporate action, including its right to
recapitalize, reorganize or consolidate, issue bonds, notes or shares, including
preferred stock or options therefore, to dissolve or liquidate, or to sell or
transfer any part of its assets or business.

 

10.          Taxes.  The Company may pay or withhold the amount of any tax
attributable to any shares deliverable under this Agreement, and the Company may
defer making delivery until it is indemnified to its satisfaction for that tax.

 

11.          Compliance with Laws.  The option is exercisable, and shares can be
delivered under this Agreement, only in compliance with all applicable federal
and state laws and regulations, including without limitation state and federal
securities laws, and the rules of all stock exchanges on which the shares are
listed at any time.  The option may not be exercised and shares may not be
issued under this Agreement until the Company has obtained the consent or
approval of every regulatory body, federal or state, having jurisdiction over
such matters as the Committee deems advisable.  Each person or estate that
acquired the right to exercise an Option by bequest or inheritance may be
required by the Committee to furnish reasonable evidence of ownership of the
Option as a condition to the exercise of the Option.  In addition, the Committee
may require such consents and releases of taxing authorities as the Committee
deems advisable.

 

12.          Share Legends.  Any certificate issued to evidence shares issued
under the Option shall bear such legends and statements as the committee deems
advisable to assure compliance with all federal and state laws and regulations.

 

13.          No Right of Employment.  Nothing in this Agreement shall confer any
right on an employee to continue in the employ of the Company or shall interfere
in any way with the right of the Company to terminate such employee’s employment
at any time.

 

2

--------------------------------------------------------------------------------


 

14.          Amendment of Option.  The Company may alter, amend, or terminate
the Option only with the Optionee’s consent, except for adjustments expressly
provided by this Agreement or the 2003 Plan.

 

15.          Miscellaneous.  This Agreement is subject to and controlled by the
2003 Plan.  Any inconsistency between this Agreement and said 2003 Plan shall be
controlled by the 2003 Plan.  This Agreement is the final, complete, and
exclusive expression of the understanding between the parties and supersedes any
prior or contemporaneous agreement or representation, oral or written, between
them.  Modification of this Agreement or waiver of a condition herein must be
written and signed by the party to be bound.  In the event that any paragraph or
provision of this Agreement shall be held to be illegal or unenforceable, such
paragraph or provision shall be severed from the Agreement and the entire
Agreement shall not fail on account thereof, but shall otherwise remain in full
force and effect.

 

16.          Notices.  All notices and other communications required or
permitted under this Agreement shall be written, and shall be either delivered
personally or sent by registered or certified first-class mail, postage prepaid
and return receipt requested, or by telex or telecopier, addressed as follows: 
if to the Company, to the Company’s principal office, and if to the Optionee or
his successor, to the address last furnished by such person to the Company. 
Each such notice and communication delivered personally shall be deemed to have
been given when delivered.  Each such notice and communication given by mail
shall be deemed to have been given when it is deposited in the United States
mail in the manner specified herein, and each such notice and communication
given by telex or telecopier shall be deemed to have been given when it is so
transmitted and the appropriate answer back is received.  A party may change its
address for the purpose hereof by giving notice in accordance with the
provisions of this Section 16.

 

IN WITNESS WHEREOF, each of the Optionee and the Company have executed this
Agreement as of the date first written above.

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

 

 

 

By:

 

 

 

 

Rockford O. Kottka

 

 

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

 

 

Paul S. Fisher

 

3

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST 2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE PLAN

SHARE OPTION AGREEMENT

 

THIS SHARE OPTION AGREEMENT (the “Agreement”) is dated as of March 2, 2004
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and John S. Gates Jr. (the “Optionee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the 2003 Plan.  The purpose of this Agreement is to establish a
written agreement evidencing an option granted in accordance with the terms of
the 2003 Plan.  In this Agreement, “shares” means the Company’s Common Shares or
other securities resulting from an adjustment under Sections 1.5 and 6.2 of the
2003 Plan.

 

The parties agree as follows:

 

1.             Grant of Option.  The Company hereby grants to the Optionee an
option (the “Option”) to purchase 126,438 shares under the terms and conditions
hereof.

 

2.             Term.  The Option becomes exercisable and terminates in
accordance with the schedule set forth in Section 5 hereof; provided, however,
that in the event employment of the Optionee with the Company or a Subsidiary
terminates for any reason, the Option shall terminate in accordance with the
provisions of Section 2.6 of the 2003 Plan.

 

3.             Price.  The price of each share purchased by exercise of the
Option is $$79.00.

 

4.             Partial Exercise.  The Option, to the extent exercisable under
this agreement and the 2003 Plan, may be exercised in whole or in part provided
that the Option may not be exercised for less than 100 shares in any single
transaction unless such exercise pertains to the entire number of shares then
covered by the Option.

 

5.             Exercise Period.

 

(a)   Except as otherwise provided in the 2003 Plan or in this Agreement, the
Option shall become exercisable as follows:

 

Time Period

 

Exercisable

Prior to the first anniversary of the date of this Agreement

 

None

After the first anniversary of the date of this Agreement

 

One Fifth

After the second anniversary of the date of this Agreement

 

Two Fifths

After the third anniversary of the date of this Agreement

 

Three Fifths

After the fourth anniversary of the date of this Agreement

 

Four fifths

After the fifth anniversary of the date of this Agreement

 

All

 

--------------------------------------------------------------------------------


 

(b)           If it has not previously terminated pursuant to the terms of the
2003 Plan or this Agreement, the Option shall terminate at the close of business
on the day before the tenth anniversary of the date of this Agreement.

 

6.             Method of Exercise.  The Option shall be exercised by written
notice by Optionee to the Company specifying the number of shares that such
person elects to purchase, accompanied by full payment, in cash or current
funds, for such shares.

 

7.             ISO Treatment.  It is intended that the Option shall qualify as
an “incentive share option” as described in Section 422 of the Internal Revenue
Code of 1986, as amended within the limitations outlined in Section 2.5 of the
2003 Plan.

 

8.             Rights of the Shareholder.  No person, estate, or other entity
will have the rights of a shareholder with respect to shares subject to the
Option until a certificate or certificates for these shares have been delivered
to the person exercising the Option.

 

9.             Rights of the Company.  This Agreement does not affect the
Company’s right to take any corporate action, including its right to
recapitalize, reorganize or consolidate, issue bonds, notes or shares, including
preferred stock or options therefore, to dissolve or liquidate, or to sell or
transfer any part of its assets or business.

 

10.          Taxes.  The Company may pay or withhold the amount of any tax
attributable to any shares deliverable under this Agreement, and the Company may
defer making delivery until it is indemnified to its satisfaction for that tax.

 

11.          Compliance with Laws.  The option is exercisable, and shares can be
delivered under this Agreement, only in compliance with all applicable federal
and state laws and regulations, including without limitation state and federal
securities laws, and the rules of all stock exchanges on which the shares are
listed at any time.  The option may not be exercised and shares may not be
issued under this Agreement until the Company has obtained the consent or
approval of every regulatory body, federal or state, having jurisdiction over
such matters as the Committee deems advisable.  Each person or estate that
acquired the right to exercise an Option by bequest or inheritance may be
required by the Committee to furnish reasonable evidence of ownership of the
Option as a condition to the exercise of the Option.  In addition, the Committee
may require such consents and releases of taxing authorities as the Committee
deems advisable.

 

12.          Share Legends.  Any certificate issued to evidence shares issued
under the Option shall bear such legends and statements as the committee deems
advisable to assure compliance with all federal and state laws and regulations.

 

13.          No Right of Employment.  Nothing in this Agreement shall confer any
right on an employee to continue in the employ of the Company or shall interfere
in any way with the right of the Company to terminate such employee’s employment
at any time.

 

2

--------------------------------------------------------------------------------


 

14.          Amendment of Option.  The Company may alter, amend, or terminate
the Option only with the Optionee’s consent, except for adjustments expressly
provided by this Agreement or the 2003 Plan.

 

15.          Miscellaneous.  This Agreement is subject to and controlled by the
2003 Plan.  Any inconsistency between this Agreement and said 2003 Plan shall be
controlled by the 2003 Plan.  This Agreement is the final, complete, and
exclusive expression of the understanding between the parties and supersedes any
prior or contemporaneous agreement or representation, oral or written, between
them.  Modification of this Agreement or waiver of a condition herein must be
written and signed by the party to be bound.  In the event that any paragraph or
provision of this Agreement shall be held to be illegal or unenforceable, such
paragraph or provision shall be severed from the Agreement and the entire
Agreement shall not fail on account thereof, but shall otherwise remain in full
force and effect.

 

16.          Notices.  All notices and other communications required or
permitted under this Agreement shall be written, and shall be either delivered
personally or sent by registered or certified first-class mail, postage prepaid
and return receipt requested, or by telex or telecopier, addressed as follows: 
if to the Company, to the Company’s principal office, and if to the Optionee or
his successor, to the address last furnished by such person to the Company. 
Each such notice and communication delivered personally shall be deemed to have
been given when delivered.  Each such notice and communication given by mail
shall be deemed to have been given when it is deposited in the United States
mail in the manner specified herein, and each such notice and communication
given by telex or telecopier shall be deemed to have been given when it is so
transmitted and the appropriate answer back is received.  A party may change its
address for the purpose hereof by giving notice in accordance with the
provisions of this Section 16.

 

IN WITNESS WHEREOF, each of the Optionee and the Company have executed this
Agreement as of the date first written above.

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

 

 

 

By:

 

 

 

 

Rockford O. Kottka

 

 

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

 

 

John S. Gates Jr.

 

3

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST 2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE PLAN

 

SHARE OPTION AGREEMENT

 

THIS SHARE OPTION AGREEMENT (the “Agreement”) is dated as of March 2, 2004
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Rockford O. Kottka (the “Optionee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the 2003 Plan.  The purpose of this Agreement is to establish a
written agreement evidencing an option granted in accordance with the terms of
the 2003 Plan.  In this Agreement, “shares” means the Company’s Common Shares or
other securities resulting from an adjustment under Sections 1.5 and 6.2 of the
2003 Plan.

 

The parties agree as follows:

 

1.             Grant of Option.  The Company hereby grants to the Optionee an
option (the “Option”) to purchase 36,125 shares under the terms and conditions
hereof.

 

2.             Term.  The Option becomes exercisable and terminates in
accordance with the schedule set forth in Section 5 hereof; provided, however,
that in the event employment of the Optionee with the Company or a Subsidiary
terminates for any reason, the Option shall terminate in accordance with the
provisions of Section 2.6 of the 2003 Plan.

 

3.             Price.  The price of each share purchased by exercise of the
Option is $$79.00.

 

4.             Partial Exercise.  The Option, to the extent exercisable under
this agreement and the 2003 Plan, may be exercised in whole or in part provided
that the Option may not be exercised for less than 100 shares in any single
transaction unless such exercise pertains to the entire number of shares then
covered by the Option.

 

5.             Exercise Period.

 

(a)   Except as otherwise provided in the 2003 Plan or in this Agreement, the
Option shall become exercisable as follows:

 

Time Period

 

Exercisable

Prior to the first anniversary of the date of this Agreement

 

None

After the first anniversary of the date of this Agreement

 

One Fifth

After the second anniversary of the date of this Agreement

 

Two Fifths

After the third anniversary of the date of this Agreement

 

Three Fifths

After the fourth anniversary of the date of this Agreement

 

Four fifths

After the fifth anniversary of the date of this Agreement

 

All

 

--------------------------------------------------------------------------------


 

(b)           If it has not previously terminated pursuant to the terms of the
2003 Plan or this Agreement, the Option shall terminate at the close of business
on the day before the tenth anniversary of the date of this Agreement.

 

6.             Method of Exercise.  The Option shall be exercised by written
notice by Optionee to the Company specifying the number of shares that such
person elects to purchase, accompanied by full payment, in cash or current
funds, for such shares.

 

7.             ISO Treatment.  It is intended that the Option shall qualify as
an “incentive share option” as described in Section 422 of the Internal Revenue
Code of 1986, as amended within the limitations outlined in Section 2.5 of the
2003 Plan.

 

8.             Rights of the Shareholder.  No person, estate, or other entity
will have the rights of a shareholder with respect to shares subject to the
Option until a certificate or certificates for these shares have been delivered
to the person exercising the Option.

 

9.             Rights of the Company.  This Agreement does not affect the
Company’s right to take any corporate action, including its right to
recapitalize, reorganize or consolidate, issue bonds, notes or shares, including
preferred stock or options therefore, to dissolve or liquidate, or to sell or
transfer any part of its assets or business.

 

10.          Taxes.  The Company may pay or withhold the amount of any tax
attributable to any shares deliverable under this Agreement, and the Company may
defer making delivery until it is indemnified to its satisfaction for that tax.

 

11.          Compliance with Laws.  The option is exercisable, and shares can be
delivered under this Agreement, only in compliance with all applicable federal
and state laws and regulations, including without limitation state and federal
securities laws, and the rules of all stock exchanges on which the shares are
listed at any time.  The option may not be exercised and shares may not be
issued under this Agreement until the Company has obtained the consent or
approval of every regulatory body, federal or state, having jurisdiction over
such matters as the Committee deems advisable.  Each person or estate that
acquired the right to exercise an Option by bequest or inheritance may be
required by the Committee to furnish reasonable evidence of ownership of the
Option as a condition to the exercise of the Option.  In addition, the Committee
may require such consents and releases of taxing authorities as the Committee
deems advisable.

 

12.          Share Legends.  Any certificate issued to evidence shares issued
under the Option shall bear such legends and statements as the committee deems
advisable to assure compliance with all federal and state laws and regulations.

 

13.          No Right of Employment.  Nothing in this Agreement shall confer any
right on an employee to continue in the employ of the Company or shall interfere
in any way with the right of the Company to terminate such employee’s employment
at any time.

 

2

--------------------------------------------------------------------------------


 

14.          Amendment of Option.  The Company may alter, amend, or terminate
the Option only with the Optionee’s consent, except for adjustments expressly
provided by this Agreement or the 2003 Plan.

 

15.          Miscellaneous.  This Agreement is subject to and controlled by the
2003 Plan.  Any inconsistency between this Agreement and said 2003 Plan shall be
controlled by the 2003 Plan.  This Agreement is the final, complete, and
exclusive expression of the understanding between the parties and supersedes any
prior or contemporaneous agreement or representation, oral or written, between
them.  Modification of this Agreement or waiver of a condition herein must be
written and signed by the party to be bound.  In the event that any paragraph or
provision of this Agreement shall be held to be illegal or unenforceable, such
paragraph or provision shall be severed from the Agreement and the entire
Agreement shall not fail on account thereof, but shall otherwise remain in full
force and effect.

 

16.          Notices.  All notices and other communications required or
permitted under this Agreement shall be written, and shall be either delivered
personally or sent by registered or certified first-class mail, postage prepaid
and return receipt requested, or by telex or telecopier, addressed as follows: 
if to the Company, to the Company’s principal office, and if to the Optionee or
his successor, to the address last furnished by such person to the Company. 
Each such notice and communication delivered personally shall be deemed to have
been given when delivered.  Each such notice and communication given by mail
shall be deemed to have been given when it is deposited in the United States
mail in the manner specified herein, and each such notice and communication
given by telex or telecopier shall be deemed to have been given when it is so
transmitted and the appropriate answer back is received.  A party may change its
address for the purpose hereof by giving notice in accordance with the
provisions of this Section 16.

 

IN WITNESS WHEREOF, each of the Optionee and the Company have executed this
Agreement as of the date first written above.

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

 

 

 

By:

 

 

 

 

Rockford O. Kottka

 

 

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

 

 

Rockford O. Kottka

 

3

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST 2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE PLAN

 

SHARE OPTION AGREEMENT

 

THIS SHARE OPTION AGREEMENT (the “Agreement”) is dated as of March 2, 2004
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Michael M. Mullen (the “Optionee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the 2003 Plan.  The purpose of this Agreement is to establish a
written agreement evidencing an option granted in accordance with the terms of
the 2003 Plan.  In this Agreement, “shares” means the Company’s Common Shares or
other securities resulting from an adjustment under Sections 1.5 and 6.2 of the
2003 Plan.

 

The parties agree as follows:

 

1.             Grant of Option.  The Company hereby grants to the Optionee an
option (the “Option”) to purchase 72,250 shares under the terms and conditions
hereof.

 

2.             Term.  The Option becomes exercisable and terminates in
accordance with the schedule set forth in Section 5 hereof; provided, however,
that in the event employment of the Optionee with the Company or a Subsidiary
terminates for any reason, the Option shall terminate in accordance with the
provisions of Section 2.6 of the 2003 Plan.

 

3.             Price.  The price of each share purchased by exercise of the
Option is $$79.00.

 

4.             Partial Exercise.  The Option, to the extent exercisable under
this agreement and the 2003 Plan, may be exercised in whole or in part provided
that the Option may not be exercised for less than 100 shares in any single
transaction unless such exercise pertains to the entire number of shares then
covered by the Option.

 

5.             Exercise Period.

 

(a)   Except as otherwise provided in the 2003 Plan or in this Agreement, the
Option shall become exercisable as follows:

 

Time Period

 

Exercisable

Prior to the first anniversary of the date of this Agreement

 

None

After the first anniversary of the date of this Agreement

 

One Fifth

After the second anniversary of the date of this Agreement

 

Two Fifths

After the third anniversary of the date of this Agreement

 

Three Fifths

After the fourth anniversary of the date of this Agreement

 

Four fifths

After the fifth anniversary of the date of this Agreement

 

All

 

--------------------------------------------------------------------------------


 

(b)           If it has not previously terminated pursuant to the terms of the
2003 Plan or this Agreement, the Option shall terminate at the close of business
on the day before the tenth anniversary of the date of this Agreement.

 

6.             Method of Exercise.  The Option shall be exercised by written
notice by Optionee to the Company specifying the number of shares that such
person elects to purchase, accompanied by full payment, in cash or current
funds, for such shares.

 

7.             ISO Treatment.  It is intended that the Option shall qualify as
an “incentive share option” as described in Section 422 of the Internal Revenue
Code of 1986, as amended within the limitations outlined in Section 2.5 of the
2003 Plan.

 

8.             Rights of the Shareholder.  No person, estate, or other entity
will have the rights of a shareholder with respect to shares subject to the
Option until a certificate or certificates for these shares have been delivered
to the person exercising the Option.

 

9.             Rights of the Company.  This Agreement does not affect the
Company’s right to take any corporate action, including its right to
recapitalize, reorganize or consolidate, issue bonds, notes or shares, including
preferred stock or options therefore, to dissolve or liquidate, or to sell or
transfer any part of its assets or business.

 

10.          Taxes.  The Company may pay or withhold the amount of any tax
attributable to any shares deliverable under this Agreement, and the Company may
defer making delivery until it is indemnified to its satisfaction for that tax.

 

11.          Compliance with Laws.  The option is exercisable, and shares can be
delivered under this Agreement, only in compliance with all applicable federal
and state laws and regulations, including without limitation state and federal
securities laws, and the rules of all stock exchanges on which the shares are
listed at any time.  The option may not be exercised and shares may not be
issued under this Agreement until the Company has obtained the consent or
approval of every regulatory body, federal or state, having jurisdiction over
such matters as the Committee deems advisable.  Each person or estate that
acquired the right to exercise an Option by bequest or inheritance may be
required by the Committee to furnish reasonable evidence of ownership of the
Option as a condition to the exercise of the Option.  In addition, the Committee
may require such consents and releases of taxing authorities as the Committee
deems advisable.

 

12.          Share Legends.  Any certificate issued to evidence shares issued
under the Option shall bear such legends and statements as the committee deems
advisable to assure compliance with all federal and state laws and regulations.

 

13.          No Right of Employment.  Nothing in this Agreement shall confer any
right on an employee to continue in the employ of the Company or shall interfere
in any way with the right of the Company to terminate such employee’s employment
at any time.

 

2

--------------------------------------------------------------------------------


 

14.          Amendment of Option.  The Company may alter, amend, or terminate
the Option only with the Optionee’s consent, except for adjustments expressly
provided by this Agreement or the 2003 Plan.

 

15.          Miscellaneous.  This Agreement is subject to and controlled by the
2003 Plan.  Any inconsistency between this Agreement and said 2003 Plan shall be
controlled by the 2003 Plan.  This Agreement is the final, complete, and
exclusive expression of the understanding between the parties and supersedes any
prior or contemporaneous agreement or representation, oral or written, between
them.  Modification of this Agreement or waiver of a condition herein must be
written and signed by the party to be bound.  In the event that any paragraph or
provision of this Agreement shall be held to be illegal or unenforceable, such
paragraph or provision shall be severed from the Agreement and the entire
Agreement shall not fail on account thereof, but shall otherwise remain in full
force and effect.

 

16.          Notices.  All notices and other communications required or
permitted under this Agreement shall be written, and shall be either delivered
personally or sent by registered or certified first-class mail, postage prepaid
and return receipt requested, or by telex or telecopier, addressed as follows: 
if to the Company, to the Company’s principal office, and if to the Optionee or
his successor, to the address last furnished by such person to the Company. 
Each such notice and communication delivered personally shall be deemed to have
been given when delivered.  Each such notice and communication given by mail
shall be deemed to have been given when it is deposited in the United States
mail in the manner specified herein, and each such notice and communication
given by telex or telecopier shall be deemed to have been given when it is so
transmitted and the appropriate answer back is received.  A party may change its
address for the purpose hereof by giving notice in accordance with the
provisions of this Section 16.

 

IN WITNESS WHEREOF, each of the Optionee and the Company have executed this
Agreement as of the date first written above.

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

 

 

 

By:

 

 

 

 

Rockford O. Kottka

 

 

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

 

 

Michael M. Mullen

 

3

--------------------------------------------------------------------------------